Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 03, 2020

The Court of Appeals hereby passes the following order:

A21A0638. ADEYEMI TAKON v. TOWNSEND CREEK HOMEOWNERS
    ASSOCATION, INC.

      Adeyemi Takon, defendant in the case below, appeals from the trial court’s
order granting summary judgment to the plaintiff. The trial court’s order was entered
on March 12, 2020, and Takon filed his notice of appeal on August 13, 2020. We lack
jurisdiction because the notice of appeal is untimely.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
      On March 14, 2020, when the Supreme Court entered its Order Declaring
Statewide Judicial Emergency,1 two days had passed since the trial court’s order was
entered. Thus, after the reimposition of deadlines on July 14, 2020,2 Takon had
twenty-eight days remaining, or until August 11, 2020, to file his notice of appeal.
Takon, however, did not file his notice of appeal until August 13. Accordingly, the
notice of appeal is untimely and this appeal is hereby DISMISSED for lack of



      1
       The Order was extended on April 6, May 11, and June 12, 2020, and was
extended in part on July 10, 2020. The orders are available at www.gasupreme.us.
      2
         See Fourth Order Extending Declaration of Statewide Judicial Emergency
(July 10, 2020), which “reimposes all deadlines and other time schedules and filing
requirements that are imposed on litigants by statutes, rules, regulations, or court
orders . . .” effective July 14, 2020.
jurisdiction.

                Court of Appeals of the State of Georgia
                       Clerk’s Office, Atlanta,____________________
                                                 12/03/2020
                       I certify that the above is a true extract from
                the minutes of the Court of Appeals of Georgia.
                       Witness my signature and the seal of said court
                hereto affixed the day and year last above written.


                                                                , Clerk.